DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species A relating to Figs. 1-14 and 18-23, claims 1-11 in the reply filed on 10/13/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Pub. 2009/0085228) in view of Uzoh (US Pub. 2015/0155241) and Chiu (US Pub. 2014/0084441).
Regarding independent claim 1, Sun teaches a method (Figs. 1-6, 9; para. 0011-0014, 0017), comprising: 
providing a first semiconductor structure (12) having and a first wiring structure (14) formed on a first side (12a) thereof (Fig. 1; para. 0011);
attaching the first side of the first semiconductor structure to a carrier substrate (10) (Fig. 1; para. 0011); 
forming a composite of a first stress film (20) and a second stress film (22) on a second side (12b) of the first semiconductor structure (Fig. 2; para. 0011); 
separating the carrier substrate from the first semiconductor structure (para. 0012, 0017); 
cutting the composite of the first stress film and the second stress film and the first semiconductor structure to define at least one chiplet (120) (Fig. 3; para. 0012, 0017); and 
bonding the at least one chiplet to a second substrate (30) that has a second wiring structure (24) such that the second wiring structure is connected to the first wiring structure (Figs. 4-5; para. 0012-0013).
Sun is silent with respect to “a first circuit”.
Uzoh teaches a similar method including a first semiconductor structure having a first circuit formed on a first side thereof (Fig. 10; para. 0031).
It would have been obvious to one of ordinary skill in the art at the time of filing to form a first circuit as taught by Uzoh on the first side of the first semiconductor structure of Sun to arrive at the claimed invention for the purpose of; for example, providing an active chip.
Sun does not disclose the second substrate as being a “semiconductor structure” that has a “second circuit”.
Chiu teaches wherein the “substrate” that a device is attached to is actually another active semiconductor die; that is, a “semiconductor structure” comprising a “second circuit” (Refer to Fig. 1 and the connection of die 110 to die 120; para. 0022).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the second substrate of Sun to be a semiconductor structure comprising a circuit for the purpose of forming a multi-chip module.
Re claim 2, Sun is silent with respect to removing the composite stress film(s).
Uzoh teaches a similar method including removing the composite of the first stress film and the second stress film (810) after at least one chiplet is bonded to a second structure (para. 0033).
It would have been obvious to one of ordinary skill in the art at the time of filing that the composite of the first stress film and the second stress film could be removed as taught by Uzoh and choosing to keep them or remove them would have been an obvious matter of engineering choice.

Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Pub. 2009/0085228) in view of Uzoh (US Pub. 2015/0155241) and Chiu (US Pub. 2014/0084441), and further in view of Li (US Pub. 2014/0357051).
Re claim 3, Sun is silent with respect to wherein the first semiconductor structure has “a first dielectric layer” formed on the second side thereof.
Li teaches that semiconductor structures including a dielectric layer (203) formed on the second (back) side are known in the art as SOI substrates (Fig. 2) and provide several known advantages (para. 0003).
It would have been obvious to one of ordinary skill in the art at the time of filing to use an SOI substrate for the first semiconductor structure of Sun such that it had a first dielectric layer formed on the second side thereof and forming a composite of a first stress film and a second stress film on a second side of the first semiconductor structure includes forming a composite of a first stress film and a second stress film on the first dielectric layer of the first semiconductor structure as claimed for the purpose of obtaining the known advantages of SOI substrates described in para. 0003 of Li.
Re claim 4, Sun in view of Li teaches wherein the first semiconductor structure further has a first substrate (Li Fig. 2: 201) formed on the first dielectric layer, and the method further comprises, prior to forming a composite of a first stress film and the second stress film on the first dielectric layer of the first semiconductor structure, removing the first substrate to uncover the first dielectric layer (Li Fig. 4; para. 0042).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Pub. 2009/0085228) in view of Uzoh (US Pub. 2015/0155241) and Chiu (US Pub. 2014/0084441), and further in view of Chen et al. (US Pub. 2019/0119104).
Re claim 5, Sun teaches wherein the first side of the first semiconductor structure is attached to the carrier substrate using an attachment material (16) (para. 0011) and separating the carrier substrate from the first semiconductor structure such that the carrier substrate is separated from the first semiconductor structure (para. 0017).
Sun is silent with respect to heating the attachment material.
Chen teaches a similar method (Fig. 3A) including heating the attachment material (203) such that the carrier substrate (202) is separated from the semiconductor structure (102/103).
It would have been obvious to one of ordinary skill in the art at the time of filing to look to Chen to provide that which was missing -- releasing/separating through the use of heat -- from Sun to arrive at the claimed invention.

Claim(s) 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Pub. 2009/0085228) in view of Uzoh (US Pub. 2015/0155241) and Chiu (US Pub. 2014/0084441).
Re claim 6, Sun is silent with respect to patterning the first stress film to form a first patterned stress film.
Uzoh teaches a similar method (Figs. 6-10; para. 0021-0036) including forming a composite of a first stress film (810.1) and a second stress film (810.2) (Fig. 8; para. 0024-0025) and patterning the first stress film to form a first stress patterned film (Fig. 9; para. 0029).
It would have been obvious to one of ordinary skill in the art at the time of filing that the composite stress film(s) of Sun could be predictably replaced with the composite stress films of Uzoh such that the first stress film was formed into a first patterned stress film. It is considered obvious to substitute one known element for another to obtain predictable results (MPEP 2143, I, B).
The substitution would result in the claimed limitations of wherein cutting the composite of the first stress film and the second stress film and the first semiconductor structure to define at least one chiplet includes cutting the composite of the first patterned stress film and the second stress film and the first semiconductor structure to define at least one chiplet.
Re claim 7, Uzoh teaches wherein the first patterned stress film is formed with at least one stress region, and the second stress film is formed within the at least one stress region (0024-0025).
Re claim 8,  Uzoh teaches wherein the second stress film is further formed on the first patterned stress film (Fig. 8; para. 0024-0025).
Re claim 9, Uzoh teaches wherein the first patterned stress film is formed via a direct-write lithography tool (para. 0029).
Re claim 11, Uzoh teaches removing the composite of the first patterned stress film and the second stress film after the at least one chiplet is bonded to the second semiconductor structure (para. 0033).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Pub. 2009/0085228) in view of Uzoh (US Pub. 2015/0155241) and Chiu (US Pub. 2014/0084441), and further in view of Connell et al. (US Pub. 2003/0162368).
Re claim 6, Sun is silent with respect to patterning the first stress film to form a first patterned stress film.
Connell teaches a similar method (Figs. 3-10; para. 0049+) including forming a composite of a first stress film and a second stress film (Fig. 8; para. 0057) and patterning the first stress film to form a first stress patterned film (50Y) (Fig. 18; para. 0066).
The substitution would result in the claimed limitations of wherein cutting the composite of the first stress film and the second stress film and the first semiconductor structure to define at least one chiplet includes cutting the composite of the first patterned stress film and the second stress film and the first semiconductor structure to define at least one chiplet.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Pub. 2009/0085228) in view of Uzoh (US Pub. 2015/0155241) and Chiu (US Pub. 2014/0084441), and further in view of Connell et al. (US Pub. 2003/0162368) and Latypov et al. (US Pub. 2005/0168791).
Re claims 9 and 10, Connell is silent with respect to the patterning method of the first patterned stress film.
Latypov teaches wherein direct-write lithography tools using a grating light valve are known in the art and provide advantages over traditional masking techniques by removing the need for expensive reticles (para. 0010-0011); therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use a direct-write lithography tool using a grating light valve as taught by Latypov to pattern the first stress film of Connell to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOLLY K REIDA/Examiner, Art Unit 2816